Citation Nr: 1104264	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The appellant had active service in the Special Philippine Scouts 
from June 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim of service connection for bilateral hearing 
loss.  This decision was issued to the appellant and his service 
representative in April 2008.

In an August 2009 decision, the Board affirmed the RO's denial of 
the appellant's claim.  The appellant appealed the Board decision 
to the United States Court of Appeals for Veterans Claims.  A 
February 2010 Court Order remanded the claim to the Board for 
readjudication in accordance with a Joint Motion for Remand.

As a final introductory matter, the Board observes that 
the Appellant is 82 years old.  Accordingly, the Board 
has, on its own motion, granted the Appellant advancement 
on the docket due to his advanced age.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


REMAND

The Board regrets the additional delay in this appeal.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the appellant's claim for service connection for 
hearing loss requires additional development. 

The appellant asserts that his currently diagnosed bilateral 
hearing loss had its onset during his period of active service as 
a Special Philippine Scout with the U.S. Army.  Specifically, he 
maintains that he was assigned to an artillery unit in which he 
operated howitzers and was exposed to significant acoustic 
trauma.

In its initial development of the appellant's claim, the RO 
contacted the National Personnel Records Center (NPRC) and 
attempted to verify the Appellant's reported service in three 
artillery units, specifically the 88th Field Artillery Battalion, 
12th Division, the 3rd Ordinance Bomb Disposal Unit, and the 
505th Ordinance Unit.  However, in a December 2007 response, the 
NPRC indicated that a search of morning and sick reports for the 
88th Field Artillery Battalion, 12th Division, had not shown that 
the appellant was a member of this unit.  The NPRC further 
indicated that a search of U.S. Army records had failed to show 
that either the 3rd Ordinance Bomb Disposal Unit or the 505th 
Ordinance Unit existed.  

Based on the NPRC's negative response, the Board determined that 
the appellant had not served as an artilleryman and that, 
consequently, his assertions of acoustic trauma from howitzer 
noise were inherently incredible.  Nevertheless, as noted by the 
parties in the Joint Motion for Remand, it does not appear that 
the NPRC ever made a definitive finding with respect to the 
appellant's lack of artillery service.  On the contrary, the NPRC 
merely determined that two of the specific artillery units that 
the appellant had identified (3rd Ordinance Bomb Disposal Unit or 
the 505th Ordinance Unit) were not in existence at the time he 
served and that the third unit (88th Field Artillery Battalion, 
12th Division) had no record of his service.  Significantly, the 
NPRC did not address whether the appellant might have served in 
an artillery unit other than the three that he listed in support 
of his claim for benefits.  Nor did the NPRC attempt to obtain 
the appellant's complete service personnel records.  As the 
appellant's representative has since observed, the appellant's 
complete service personnel file would be useful in determining 
whether he did, in fact, serve in an artillery unit.  Such a 
finding would, in turn, support his assertions of in-service 
acoustic trauma resulting in hearing loss.  

As part of its duty to assist, VA is obligated to make reasonable 
efforts to obtain evidence necessary to substantiate an 
appellant's claim, including service personnel records and other 
relevant information in its custody or that of another federal 
agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, because VA is on 
notice that outstanding service personnel records might exist 
that are pertinent to the appellant's claim for service 
connection for hearing loss, an attempt to obtain such records 
should be obtained on remand.  Id.; see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Additionally, as noted by the parties to the Joint Motion, the 
appellant has indicated that his artillery service took place in 
various camps in Okinawa, Japan.  However, the specific camps 
have not been identified.  Such information would be helpful in 
corroborating the appellant's account of in-service noise 
exposure.  Accordingly, the Board finds that, on remand, the 
appellant should be asked to provide the names of the specific 
camps where he was stationed during his tour of duty.  

A remand is also warranted to afford the appellant a VA 
examination with respect to his hearing loss claim.  The duty to 
assist requires that VA afford an appellant a medical examination 
or obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  Moreover, in a claim for 
service connection, evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
appellant's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) ( 38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in- service 
injuries for purposes of obtaining VA examination).

In this case, the appellant has not yet been afforded a VA 
examination to address the nature and etiology of his bilateral 
hearing loss.  The record reflects that he has a current 
diagnosis of bilateral sensorineural hearing loss.  As noted 
above, he maintains that this disability resulted from his in-
service exposure to howitzer fire.  The appellant is competent to 
testify as to an in-service injury and subsequent continuity of 
symptoms, such as hearing problems, which are capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  Moreover, when, as in this case, the NPRC has 
determined that the appellant's service treatment records are 
unavailable and presumed destroyed in a 1973 fire at the VA 
repository in St. Louis, Missouri, the Board has a heightened 
duty to afford him every reasonable benefit of the doubt rule in 
weighing the merits of his claim.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, the absence of service 
treatment records does not obviate the requirement of a competent 
nexus linking the disability to service.  See Russo v. Brown, 9 
Vet. App. 46 (1996). 

The Board recognizes the appellant himself has asserted that his 
hearing loss is derived from his military service.  Additionally, 
the Board is cognizant of a statement from a purported physician 
indicating that the appellant has received ongoing treatment for 
bilateral hearing loss since May 1949.  Significantly, however, a 
field investigation by the RO has determined that this purported 
physician is not, in fact, licensed to practice medicine.  The 
appellant has not challenged that finding. 

As neither the appellant nor his purported treating provider has 
been shown to have medical expertise to provide an opinion 
regarding the etiology of hearing loss, their assertions, 
standing alone, are not competent or sufficient to establish 
service connection for this disability.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board finds 
that the appellant has presented lay evidence which, while 
insufficient to grant his claim, is enough to trigger VA's duty 
to assist by furnishing a VA examination.  38 C.F.R. 
§ 3.159(c)(4); McLendon.  For this reason, and because the 
appellant's claim is being remanded for additional development on 
other grounds, the Board finds that, on remand, the appellant 
should be afforded a VA examination and opinion to assess whether 
any current hearing loss is related to his reports of in-service 
acoustic trauma or to any other aspect of his military service.  
Id.  That VA examination should include a review a review of all 
pertinent evidence of records, including any service personnel 
records or other additional evidence obtained pursuant to this 
remand.  38 C.F.R. § 4.1 (2010) (to ensure a thorough examination 
and evaluation, the appellant's disability must be viewed in 
relation to its history). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the appellant and request that he 
provide the names of the camps in Okinawa, 
Japan, where he was stationed during his three-
year tour of duty.  

2.  Contact the National Personnel Records 
Center, the Personnel Information Exchange 
System, and/or any other appropriate source, 
and request the appellant's complete service 
personnel records.  All attempts to obtain 
these records should be noted in the claims 
file, and the appellant should be notified of 
any unsuccessful efforts.  The appellant should 
also be advised to submit any service personnel 
records, or other pertinent information, in his 
possession in support of his claim.

3.  After the above development has been 
completed, schedule the appellant for a VA 
audiological examination for the purpose of 
ascertaining the nature and etiology of his 
bilateral hearing loss.  The claims file should 
be reviewed by the examiner, and the 
examination report should reflect that review.  
All appropriate tests, including an 
audiological evaluation should be conducted.  
The examiner should provide a rationale for any 
opinion expressed and reconcile it with all 
pertinent evidence of record, including the 
appellant's assertions of frequent exposure to 
howitzer fire while on active duty, any service 
personnel records or other competent evidence 
corroborating his account of service in the 
artillery, and the September 2007 audiological 
report showing a post-service diagnosis of 
moderately severe right ear hearing loss and 
profound left ear hearing loss.  Additionally, 
the VA examiner should consider the lay 
evidence of record suggesting a continuity of 
hearing loss symptoms since the appellant's 
period of active service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination 
was inadequate where the examiner did not 
comment on the appellant's report of in-service 
injury and instead relied on the absence of 
evidence in the service medical records to 
provide a negative opinion).  


Specifically, the VA examiner's opinion should 
address the following:

a)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral 
hearing loss was caused or aggravated by 
the appellant's exposure to howitzer 
fire while on active duty.  

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
is otherwise related to the appellant's 
qualifying active service.

4.  Then, readjudicate the claim.  If any 
aspect of the decision remains adverse to the 
appellant, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  











	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



